Citation Nr: 1821982	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-24 822A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for obstructive sleep apnea (OSA).

3.  Entitlement to a rating in excess of 10 percent for hypertension.

4.  Entitlement to a rating in excess of 10 percent for a back disability before January 19, 2012, and to a rating in excess of 20 percent thereafter.  

5.  Entitlement to a compensable rating for a bilateral foot disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1993 to August 2003 and from August 2007 to May 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a two rating decisions of the VA RO.  A September 2010 rating decision denied service connection for tinnitus and OSA, and it granted service connection for a back disability with an initial 10 percent rating.  A February 2012 rating decision granted service connection for hypertension with an initial 10 percent rating, and it granted service connection for a bilateral foot disability with initial noncompensable ratings.  

The issues of entitlement to greater ratings for hypertension, a back disability, and a bilateral foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The Veteran's tinnitus is etiologically related to his active duty service.

2. The Veteran's OSA is etiologically related to his active duty service.


CONCLUSIONS OF LAW

1. The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2017).

2. The criteria for service connection for OSA have been met.  38 U.S.C. §§ 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has granted the Veteran's claims of entitlement to service connection for tinnitus and OSA.  As such, the Board finds that any error related to the Veterans Claims Assistance Act of 2000 is moot with respect to these claims.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); Kent v. Nicholson, 20 Vet. App. 1 (2006); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In general, service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  Additionally, tinnitus is a chronic disease, and service connection may be established based on a continuity of symptomatology.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Turning to the facts in this case, with regard to the claim for service connection for tinnitus, the Veteran has complained of tinnitus throughout his appeal, including at the time of his April 2010 audiological examination.  With regard to an in-service event or injury, the Veteran has credibly contended that he was exposed to loud noise in service while serving as a gas turbine mechanic.  Thus, the evidence shows both that the Veteran experienced in-service noise exposure and that he currently has tinnitus.  

The remaining question, then, is whether the Veteran's tinnitus is related to service.  The Board finds that the credible statements from the Veteran, including those that he offered during his July 2017 hearing before the undersigned, as to the long-standing nature of his tinnitus, present a continuity of symptomatology from his military service to the present.  This continuity of symptomatology serves as the necessary nexus between the Veteran's current tinnitus and his active duty service.  Service connection is accordingly granted.  

In making this finding, the Board acknowledges that an April 2010 examiner was unable to determine the etiology of the Veteran's tinnitus without resort to speculation, and a January 2012 examiner found that it was less likely than not that the Veteran's tinnitus was related to service.  With that said, the Board notes that the Veteran's credible report of the duration of symptoms alone may form the necessary nexus for service connection.  The examiners did not adequately explain why the Veteran's credible account of his symptoms was insufficient to establish a connection between his disability and service, and the Board thus places little weight on these opinions.  

With regard to the claim for service connection for OSA, the Veteran has been diagnosed with OSA since filing his claim in December 2009, and a December 2010 examiner indicated that the date of onset of OSA was approximately 2007.  The Veteran has submitted a number of lay statements indicating that the Veteran experienced symptoms of OSA while in service.  For example, in February 2013, two of the Veteran's fellow sailors stated that during service, they observed the Veteran snore heavily and occasionally stop breathing during sleep.  In October 2013, the Veteran's spouse stated that she had observed the Veteran's snoring for many years, including during the Veteran's active duty service.  

The remaining question, then, is whether the Veteran's OSA is related to service.  The Board finds that the credible lay statements, including those from the Veteran, his fellow sailors, and his spouse, create the necessary nexus between the Veteran's current OSA and his active duty service.  Furthermore, the December 2010 examiner indicated that the Veteran had experienced symptoms associated with OSA since his separation from service.  Service connection is accordingly granted.  


ORDER

Service connection for tinnitus is granted.  

Service connection for OSA is granted.  


REMAND

The Board must remand the Veteran's claims for increased ratings for hypertension, a back disability, and a bilateral foot disability.  During his July 2017 hearing, the Veteran indicated that he received treatment for his hypertension, back disability, and bilateral foot disability at the VA Medical Center (VAMC) in Jacksonville, Florida.  It does not appear that a full copy of pertinent records from this VAMC has been associated with the Veteran's claims file; indeed, the most recent treatment records are from 2012.  

Furthermore, the Veteran alleged during his July 2017 hearing that his hypertension and back disability had worsened since the time of his most recent examinations in January 2012.  The AOJ should afford the Veteran with additional examinations addressing the current severity of his hypertension and back disabilities.  

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that all pertinent VA treatment records for the veteran have been associated with the claims file.  

2.  Then, schedule the Veteran for VA examinations to determine the current nature and severity of his hypertension and back disabilities. 

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


